Case: 19-13330   Date Filed: 06/25/2020   Page: 1 of 3



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13330
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 3:18-cr-00108-MCR-1



UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                    versus

JOHNNIE HILL CALLAHAN, III,

                                                         Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (June 25, 2020)



Before GRANT, LUCK and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 19-13330        Date Filed: 06/25/2020       Page: 2 of 3



       Johnnie Hill Callahan, III appeals his 240-month sentence for conspiracy to

distribute and possess with intent to distribute a controlled substance, two counts of

distribution of a controlled substance, distribution of and possession with intent to

distribute a controlled substance, possession with intent to distribute a controlled

substance, possession of a firearm in furtherance of a drug trafficking crime, and

possession of a firearm by a convicted felon. Callahan asserts the district court

clearly erred when it applied a two-level sentence enhancement because it found

that he maintained a premises for the purpose of distributing drugs. After review, 1

we affirm the district court.

       Section 2D1.1(b)(12) of the Guidelines adds a two-level enhancement “[i]f

the defendant maintained a premises for the purpose of manufacturing or

distributing a controlled substance,” including storage of a controlled substance for

the purposes of distribution. U.S.S.G. § 2D1.1(b)(12) & comment. (n.17).

Commentary to § 2D1.1(b)(12) provides that the court should consider “whether

the defendant held a possessory interest in (e.g., owned or rented) the premises”

and “the extent to which the defendant controlled access to, or activities at, the

premises.” Id. § 2D1.1, comment. (n.17).


       1
          Where the district court determines that a defendant maintained a property for the
manufacture or distribution of drugs, we review that determination as a finding of fact under the
clear error standard. United States v. George, 872 F.3d 1197, 1205 (11th Cir. 2017). We will
not reverse such a finding unless we are left with the “definite and firm conviction that a mistake
has been committed.” United States v. Crawford, 407 F.3d 1174, 1177 (11th Cir. 2005).

                                                 2
               Case: 19-13330    Date Filed: 06/25/2020    Page: 3 of 3



      The district court did not clearly err when it found Callahan maintained a

property to manufacture or distribute drugs. The undisputed facts confirm that

Callahan had access to the Tellus storage unit leased by his sister as he used that

unit to conduct a drug transaction. Callahan then moved his drugs from the Tellus

storage unit to the Oakdale storage unit, which T.J. had leased. Soon after

switching storage units, Callahan went to the Oakdale facility on two separate

occasions on the same day, once to remove a bag and another time to drop off two

bags. In addition, Callahan did not dispute that the drugs, gun, and kilo press

found in the storage unit belonged to him. The fact the storage units were leased

by K.D. and T.J., while relevant, is not dispositive as Callahan had access to the

storage facilities. U.S.S.G. § 2D1.1(b)(12) & comment. (n.17). Thus, the district

court did not clearly err when it applied the two-level enhancement as the

undisputed facts indicate Callahan maintained control of and had access to the

storage facilities he used to distribute his drugs. See United States v. George, 872
F.3d 1197, 1205 (11th Cir. 2017). Accordingly, we affirm.

      AFFIRMED.




                                          3